Case 1:20-cv-22738-UU Document 1 Entered on FLSD Docket 07/02/2020 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                        CASE NO.:


 OYDUMIS ABREU
 on behalf of himself and all others similarly situated,


           Plaintiff,

 v.

 ALPINE TOWING, INC., a Florida Profit Corporation and
 LARRY J. SARAVIA, Individually
        Defendant(s)
 ________________________________/


                                       COMPLAINT
                           (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

          COMES NOW, the Plaintiff, OYDUMIS ABREU, (hereinafter referred to as “Plaintiff”),

 on behalf of himself and all others similarly situated, by and through the undersigned counsel, files

 this Complaint against Defendants ALPINE TOWING INC, a Florida Profit Corporation,

 (hereinafter referred to as “ALPINE TOWING”) and LARRY SARAVIA (hereinafter referred to

 as “SARAVIA”) collectively (“DEFENDANTS”) and states as follows:

                                  JURISDICTION AND VENUE

 1. This is an action by the Plaintiff for damages exceeding $30,000 excluding attorneys’ fees or

      costs for unpaid wages, unpaid overtime wages under the Fair Labor Standards Act, 29 U.S.C.

      §§ 201-219 (“FLSA”).

 2. Jurisdiction is conferred upon this Court pursuant to 29 U.S.C. § 216(b), 28 U.S.C. § 1331,

      and 28 U.S.C. § 1367.

 3. Venue is proper for the United States Court for the Southern District of Florida because

      Plaintiff was employed in the Southern District of Florida by Defendants, which at all material
                                                  1
Case 1:20-cv-22738-UU Document 1 Entered on FLSD Docket 07/02/2020 Page 2 of 9



    times conducted, and continues to conduct, business in the Southern District of Florida, and

    because the acts that give rise to Plaintiff’s claims occurred within the Southern District of

    Florida and because Defendants are subject to personal jurisdiction there.

                                                PARTIES

 4. Plaintiff was at all times relevant to this action, a resident Miami Dade County Florida, within

    the jurisdiction of this Honorable Court.

 5. During all times relevant to this Complaint, Plaintiff was employed by Defendants. Plaintiff

    was therefore an employee as defined by 29 U.S.C. § 203(e).

 6. Defendant ALPINE TOWING is a corporation organized and existing under and by virtue of

    the laws of Florida and registered to do business within Florida. Defendant has its principal

    place of business in Miami, Florida. Defendant has, at all times material hereto, conducted

    substantial and continuous business within the Southern District of Florida, and is subject to

    the laws of the United States and the State of Florida.

 7. ALPINE TOWING is an “employer” as defined by 29 U.S.C. § 203(d) and (s)(1), in that it

    has employees engaged in commerce or in the production of goods for commerce or that has

    employees handling, selling, or otherwise working on goods or materials that have been moved

    in or produced for commerce by any person.

 8. At all times material to this Complaint, Defendant ALPINE TOWING has had two (2) or more

    employees who have regularly sold, handled, or otherwise worked on goods and/or materials

    Including, but not limited to the following: wrenches, tow cables, flashlights, batteries,

    telephones, paper goods, invoice sheets, office supplies, pens, and other office and tow-related

    materials. Those goods and/or materials have been moved in or produced for commerce which

    as employees subject to the provisions of the FLSA, 29 U.S.C. § 207.



                                                 2
Case 1:20-cv-22738-UU Document 1 Entered on FLSD Docket 07/02/2020 Page 3 of 9



 9. Specifically, Defendant ALPINE TOWING operates and specializes in performing towing

    services to automobiles.

 10. Plaintiff’s work for Defendants was actually in or so closely related to the movement of

    commerce while he worked for Defendants that Plaintiff is covered under the FLSA through

    individual coverage, as Plaintiff regularly and recurrently used the instrumentalities of

    interstate commerce. More specifically, Plaintiff regularly performed functions with clients

    across state lines utilizing telephones, computers, machinery, materials, and supplies.

 11. ALPINE TOWING upon knowledge and belief, has gross revenue which exceeds $500,000

    for each of the past three (3) years and utilizes goods in the flow of commerce across state

    lines.

 12. Defendant, SARAVIA is a corporate officer of, and exercised operational control over the

    activities of, corporate Defendant, ALPINE TOWING.

 13. Defendant SARAVIA acted directly in the interest of his company, ALPINE TOWING, as the

    president. Upon all available information, SARAVIA controlled the manner in which Plaintiff

    performed his work and the pay he was to receive.

 14. Declaratory, injunctive, legal and equitable relief sought pursuant to the laws set forth above

    together with attorneys’ fees, costs and damages.

 15. All conditions precedent for the filing of this action before this Court have been previously

    met, including the exhaustion of all pertinent administrative procedures and remedies.


         PLAINTIFF’S FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

 16. Plaintiff is a non-exempt employee of Defendants and is subject to the payroll practices and

    procedures set forth hereinafter, and who worked in excess of forty (40) hours during one or

    more workweeks within three (3) years of the filing of this complaint.


                                                 3
Case 1:20-cv-22738-UU Document 1 Entered on FLSD Docket 07/02/2020 Page 4 of 9



 17. Specifically, Plaintiff performed work for Defendants as a non-exempt tow truck driver from

     on or about March 2020 until on or about June 19, 2020.

 18. During Plaintiff’s employment, Plaintiff regularly worked twelve (12) hours per day. Plaintiff

     was scheduled to work twelve (12) days straight and rest two (2) days every two (2) weeks.

 19. Accordingly, during the course of his employment, Plaintiff regularly worked between 60-84

     hours per work week.

 20. During Plaintiff’s employment Defendants compensated Plaintiff and all employees similarly

     situated, by paying 25% of the service fee.

 21. Most of the work assigned to Plaintiff was towing cars. Defendants charged $101.00 per car

     towed.

 22. During his employment, Plaintiff would tow on average between four (4) to five (5) vehicles

     per day. Although there were days when Plaintiff worked a full shift and only towed two (2)

     cars per day.

 23. Accordingly, there were times when Plaintiff was paid at a rate below the minimum applicable

     hourly wage rate as set forth under state and federal law.

 24. At all times pertinent to this action, Defendants failed to comply with 29 U.S.C. §§ 201 – 219

     in that Plaintiff performed services for Defendants for which no provision was made to

     properly pay for those hours worked over forty (40) in a given workweek.

 25. Plaintiff was not paid at the proper overtime rate for hours worked in excess of forty (40) each

     week, as proscribed by the laws of the United States and the State of Florida.

 26. Defendants knew that Plaintiff was working overtime, and that Federal law requires employees

     to be compensated at time and one-half per hour for overtime pay. 1


 1Upon information and belief, Defendants have been previously sued for violations of federal wage law and
 nevertheless continue to still violate the law.

                                                        4
Case 1:20-cv-22738-UU Document 1 Entered on FLSD Docket 07/02/2020 Page 5 of 9



 27. Defendants maintained complete control over the hours Plaintiff worked and the pay he was

    to receive.

 28. Plaintiff has retained the undersigned firm to prosecute this action on his behalf and has agreed

    to pay it a reasonable fee for its services.

 29. Plaintiff is entitled to his reasonable attorneys’ fees and costs if he is the prevailing party in

    this action.

                                        COUNT I
             Wage & Hour Federal Statutory Violation against ALPINE TOWING

 30. Plaintiff re-adopt each and every factual allegation as stated in paragraphs 1 through 29 of this

    complaint as if set out in full herein.

 31. This action is brought by Plaintiff to recover from Defendant unpaid overtime and minimum

    wage compensation, as well as an additional amount as liquidated damages, costs, and

    reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., and specifically

    under the provisions of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1) states, “ No employer shall

    employ any of his employees… for a work week longer than 40 hours unless such employee

    receives compensation for his employment in excess of the hours above-specified at a rate not

    less than one and a half times the regular rate at which he is employed.”

 32. Since the commencement of Plaintiff's employment, ALPINE TOWING has willfully violated

    the provisions of § 7 of the Act [29 U.S.C. § 207] by employing employees engaged in

    commerce for workweeks longer than forty (40) hours without compensating him for all hours

    worked in excess of forty (40) hours at a rate not less than one and one half times his regular

    rate.

 33. Specifically, Plaintiff worked between 72-84 hours during each work week in which he was

    employed but he was not compensated at time and a half for the hours worked over forty (40)

                                                   5
Case 1:20-cv-22738-UU Document 1 Entered on FLSD Docket 07/02/2020 Page 6 of 9



    hours.

 34. 29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees… for a work

    week longer than 40 hours unless such employee receives compensation for his employment

    in excess of the hours above-specified at a rate not less than one and a half times the regular

    rate at which he is employed.”

 35. ALPINE TOWING is and was, during all times hereafter mentioned, an enterprise engaged in

    commerce or in the production of goods for commerce as defined in §§ 3 (r) and 3(s) of the

    FLSA, 29 U.S.C. § 203(r) and 203(s). ALPINE TOWING’s business activities involve those

    to which the Fair Labor Standards Act applies.

 36. The Plaintiff’s work for ALPINE TOWING likewise affects interstate commerce.

 37. Plaintiff was not exempted from the overtime provision of the Act pursuant to the provisions

    of the Act, 29 U.S.C. § 213(a).

 38. ALPINE TOWING has knowingly and willfully failed to pay Plaintiff at time and one half of

    his regular rate of pay for all hours worked in excess of forty (40) per week between the

    relevant time period.

 39. By reason of the said intentional, willful and unlawful acts of ALPINE TOWING, Plaintiff has

    suffered damages plus incurring costs and reasonable attorneys' fees.

 40. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire.

 41. ALPINE TOWING never posted any notice, as required by the Fair Labor Standards Act and

    Federal Law, to inform employees of their federal rights to overtime and minimum wage

    payments.

 42. As a result of ALPINE TOWING’s willful violations of the Act, Plaintiff is entitled to

    liquidated damages.



                                                6
Case 1:20-cv-22738-UU Document 1 Entered on FLSD Docket 07/02/2020 Page 7 of 9



 43. Plaintiff has retained the undersigned counsel to represent him in this action, and pursuant to

    29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorneys' fees and costs

    incurred in this action from ALPINE TOWING.


 WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

        A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

            intentionally and with reckless disregard for Plaintiff’s rights;

        B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

            wage and overtime compensation for hours worked in excess of forty (40) weekly, with

            interest; and

        C. Award Plaintiff an equal amount in double damages/liquidated damages; and

        D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

        E. Grant Plaintiff such additional relief as the Court deems just and proper under the

            circumstances.

                                        COUNT II
                  Wage & Hour Federal Statutory Violation against SARAVIA

 44. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 29 of

    this complaint as if set out in full herein.

 45. At the times mentioned, Defendant SARAVIA was, and is now, a corporate officer of corporate

    Defendant, ALPINE TOWING.

 46. Defendant SARAVIA was an employer of Plaintiff within the meaning of Section 3(d) of the

    “Fair Labor Standards Act” [29 U.S.C. § 203(d)], in that SARAVIA acted directly in the

    interests of Defendant ALPINE TOWING in relation its employees including Plaintiff.




                                                   7
Case 1:20-cv-22738-UU Document 1 Entered on FLSD Docket 07/02/2020 Page 8 of 9



 47. Specifically, SARAVIA supervised Plaintiff, determined company payroll decisions, and

    maintained the right to hire and fire Plaintiff during all pertinent times hereto.

 48. Defendant SARAVIA had operational control of the business and is thus jointly liable for

    Plaintiff’s damages.

 49. Defendant SARAVIA willfully and intentionally refused to properly pay Plaintiff wages as

    required by the law of the United States as set forth above and remains owing Plaintiff these

    wages since the commencement of Plaintiff’s employment with Defendants as set forth above.

 WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:


        A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

           intentionally and with reckless disregard for Plaintiff’s rights;

        B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

           compensation for hours worked in excess of forty (40) weekly, with interest; and

        C. Award Plaintiff an equal amount in double damages/liquidated damages; and

        D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

        E. Grant Plaintiff such additional relief as the Court deems just and proper under the

           circumstances.




                           [SPACE INTNETIONALLY LEFT BLANK]




                                                  8
Case 1:20-cv-22738-UU Document 1 Entered on FLSD Docket 07/02/2020 Page 9 of 9




                                         JURY DEMAND

              Plaintiff demands trial by jury of all issues triable as of right by jury.

 Dated: July 2, 2020
                                                       Respectfully submitted,

                                                       PEREGONZA LAW GROUP, PLLC
                                                       1414 NW 107th Ave,
                                                       Suite 302
                                                       Doral, FL 33172
                                                       Tel. (786) 650-0202
                                                       Fax. (786) 650-0200

                                                       By: /s/Nathaly Saavedra
                                                       Nathaly Saavedra, Esq.
                                                       Fla. Bar No. 118315
                                                       Email: nathaly@peregonza.com

                                                       By: /s/Juan J. Perez
                                                       Juan J. Perez, Esq.
                                                       Fla. Bar No. 115784
                                                       Email: juan@peregonza.com




                                                 9
